           ■ Case4:19-mj-00116*SEALED* Documents Filed 08/02/19 Page 1 of 1 PageID# 28
AO 442 (Rev. 11/11) Airest Warrant



                                        United States District Court
                                                                for the

                                                      Eastern District of Virginia

                  United States ofAmerica                                                                   ?                 L
                                V.

                                                                          Case No. 4.19m]      illVfi
                                                                                                                          aiK -72019               iJ
                                                                                                                                                   —/
                    OBINWANNE OKEKE
                                                                                                                  CLERK, U.S. DISTBICT COURT
                                                                                                                      ALEXANDRIA. VIRGINIA

                            Defendant


                                                     ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested) OBINWANNE OKEKE                                                                                                 »
who is accused of an offense or violation based on die following document filed with the court:

□ Indictment              □ Superseding Indictment        □ Information       □ Superseding Information 1^ Complaint
O Probation Violation Petition             O Supervised Release Violation Petition        □ Violation Notice ID Order of the Court
This offense is briefly described as follows:
  18U.S.C. §1030                                                 Conspiracy to Commit Computer Fraud
  18U.S.C. § 1349                                                Conspiracy to Commit Wire Fraud




Date:          08/02/2019
                                                                                           Issuing I           nature




City and state:        Norfolk, Virginia                                        The Hon. Lawrence R. Leonard. USMJ
                                                                                             Printed name and title


                                                                Return


          This warrant was received on (date)       ^ 1 ^1 ot          and the person was arrested on (date)              ^    ^       ?
at (city and state)  T)     ^


Date:
                                                                                     A.                ^
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
